DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 14 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 11-12, and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 each recite the limitation "the one or more lens assemblies" in lines 1-2.  However, the Examiner notes that claim 1, from which claims 5-6 depend, recites the limitation “two or more lens assemblies”.  Consequently, there is insufficient antecedent basis for this limitation in the claim.  The Examiner believes this should be amended to recite "the two or more lens assemblies" in order to provide proper antecedent support.  For purposes of examination, the claims will be examined as best understood by the Examiner.
Claims 11-12 each recite the limitation "the one or more lens assemblies" in lines 1-2.  However, the Examiner notes that claim 8, from which claims 11-12 depend, recites the limitation “two or more lens assemblies”.  Consequently, there is insufficient antecedent basis for this limitation in the claim.  The Examiner believes this should be amended to recite "the two or more lens assemblies" in order to provide proper antecedent support.  For purposes of examination, the claims will be examined as best understood by the Examiner.
Claims 18-19 each recite the limitation "the one or more lens assemblies" in line 1.  However, the Examiner notes that claim 14, from which claims 18-19 depend, recites the limitation “two or more lens assemblies”.  Consequently, there is insufficient antecedent basis for this limitation in the claim.  The Examiner believes this should be amended to recite "the two or more lens assemblies" in order to provide proper antecedent support.  For purposes of examination, the claims will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (US Patent 10,403,668), in view of Labaziewicz et al. (US Pub. 2006/0187312), and further in view of Zhou et al. (US Pub. 2018/0020148).
In regard to claim 1, note Arbabi discloses an imaging system comprising a lens assembly (figures 6-8; each of the systems of figures 6-8 is considered to be a lens assembly), comprising a plurality of metalens filter systems, comprising a plurality of metalenses (column 8, line 4 – column 9, line 53, and figures 6-8: 120a-120c), and a plurality of color filters, each color filter corresponding to one of the plurality of metalenses, with the central pass-through wavelengths of the color filter being the same as the working wavelengths of the corresponding metalens (column 8, line 4 – column 9, line 53, and figures 6-8: 140a-140c), and a plurality of sensors, each sensor coupled to a metalens filter system (column 8, line 4 – column 9, line 53, and figures 6-8: 130a-130c), and a controller comprising a processor configured to combine a metalens image from each of the plurality of metalenses into a composite image (column 8, lines 4-35, and figure 6: 150).
Therefore, it can be seen that the primary reference fails to explicitly disclose two or more lens assemblies, wherein each of the lens assemblies has a different focal length, and that the controller is configured to combine a metalens image from each of the plurality of metalenses of each lens assembly into a first composite image from a first lens assembly and a second composite image from a second lens assembly, and combine the first composite image and the second composite image to form a third composite image.
In analogous art, Labaziewicz discloses an imaging system comprising two or more lens assemblies, wherein each of the lens assemblies has a different focal length (paragraph 0055, and figure 10F: 2a-2d).  Labaziewicz teaches that the use of an imaging system comprising two or more lens assemblies, wherein each of the lens assemblies has a different focal length is preferred in order to accomplish a large zoom ration in a smaller scale space at lower cost (paragraph 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the imaging system comprises two or more lens assemblies, wherein each of the lens assemblies has a different focal length, in order to accomplish a large zoom ration in a smaller scale space at lower cost, as suggested by Labaziewicz.  And based on the combination of Arbabi in view of Labaziewicz, each of the lens assemblies of Labaziewicz is considered to include a lens assembly of Arbabi, and the controller is configured to combine a metalens image from each of the plurality of metalenses of each lens assembly into a respective composite image (i.e., a first composite image from a first lens assembly and a second composite image from a second lens assembly).
Also In analogous art, Zhou discloses an imaging system having a controller that combines a first image and a second image to form a third composite image (paragraphs 0025, 0033, 0040, 0125, figure 1: 110-130, and figures 4A-4C).  Zhou teaches that combining a first image and a second image to form a third composite image is preferred in order to generate an all-in-focus image (paragraph 0046).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the controller is configured to combine a first image and a second image to form a third composite image, in order to generate an all-in-focus image, as suggested by Zhou.  And based on the combination of Arbabi in view of Labaziewicz and Zhou, the individual composite images generated for each of the lens assemblies, as discussed above with respect to the combination of Arbabi and Labaziewicz (corresponding to the claimed first and second composite images), are considered to be combined to form a third composite image (corresponding to the claimed third composite image), in order to form an all-in-focus image, as taught by Zhou.
In regard to claim 5, note Labaziewicz that the two or more lens assemblies comprise at least two lens assemblies, and the lens assemblies are arranged in a grid (paragraph 0055, and figure 10F: 2a-2d).
In regard to claim 6, note Labaziewicz discloses that the one or more lens assemblies are four in number, and the lens assemblies are arranged in a 2x2 grid 

Claims 2-4, 8-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (US Patent 10,403,668), in view of Labaziewicz et al. (US Pub. 2006/0187312) and Zhou et al. (US Pub. 2018/0020148), and further in view of Olsen et al. (US Pub. 2006/0054782).
In regard to claim 2, note the primary reference of Arbabi in view of Labaziewicz and Zhou discloses the use of an imaging system, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the plurality of metalens filter systems comprises at least one red metalens filter system, at least one green metalens filter system, and at least one blue metalens filter system.
In analogous art, Olsen discloses an imaging system having a plurality of color filters, that each correspond to a respective image sensor, wherein the filters comprise at least one red filter system, at least one green filter system, and at least one blue filter system (paragraphs 0644, 0683-0685, and figure 8: 300, 350A-350D, figure 87A: 300).  The Examiner notes that the use of multiple color channels having at least one red filter system, at least one green filter system, and at least one blue filter system is well known in the art in order to capture a multi color image that covers the entire visible light spectrum.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the plurality of metalens filter systems comprises at least one red metalens filter system, at least one green metalens filter system, and at least one blue metalens filter system, in order to capture a multi color image that covers the entire visible light spectrum.  
In regard to claim 3, note Olsen discloses that the plurality of metalens filter systems comprise at least two green metalens filter systems (paragraphs 0683-0685, and figure 87A).
In regard to claim 4, note Olsen discloses that the plurality of metalens filter systems are arranged in a grid, one of the at least one red metalens filter system is disposed adjacent to two green metalenses filter systems, and one of the at least one blue metalens filter systems is disposed adjacent to two green metalenses filter systems (paragraphs 0683-0685, and figure 87A).
In regard to claim 8, note Arbabi discloses an imaging system comprising a lens assembly (figures 6-8; each of the systems of figures 6-8 is considered to be a lens assembly), comprising a plurality of metalens filter systems, comprising a plurality of metalenses (column 8, line 4 – column 9, line 53, and figures 6-8: 120a-120c), and a plurality of color filters, each color filter corresponding to one of the plurality of metalenses, with the central pass-through wavelengths of the color filter being the same as the working wavelengths of the corresponding metalens (column 8, line 4 – column 9, line 53, and figures 6-8: 140a-140c), and a plurality of sensors, each sensor coupled to a metalens filter system (column 8, line 4 – column 9, line 53, and figures 6-8: 130a-130c), and a controller comprising a processor configured to combine a metalens image from each of the plurality of metalenses into a composite image (column 8, lines 4-35, and figure 6: 150).
Therefore, it can be seen that the primary reference fails to explicitly disclose two or more lens assemblies, wherein each of the lens assemblies has a different focal length, that the plurality of metalens filter systems comprises at least one red metalens filter system, at least one green metalens filter system, and at least one blue metalens filter system and that the controller is configured to combine a metalens image from each of the plurality of metalenses of each lens assembly into a first composite image from a first lens assembly and a second composite image from a second lens assembly, and combine the first composite image and the second composite image to form a third composite image.
In analogous art, Labaziewicz discloses an imaging system comprising two or more lens assemblies, wherein each of the lens assemblies has a different focal length (paragraph 0055, and figure 10F: 2a-2d).  Labaziewicz teaches that the use of an imaging system comprising two or more lens assemblies, wherein each of the lens assemblies has a different focal length is preferred in order to accomplish a large zoom ration in a smaller scale space at lower cost (paragraph 0020).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the imaging system comprises two or more lens assemblies, wherein each of the lens assemblies has a different focal length, in order to accomplish a large zoom ration in a smaller scale space at lower cost, as suggested by Labaziewicz.  And based on the combination of Arbabi in view of Labaziewicz, each of the lens assemblies of Labaziewicz is considered to include a lens assembly of Arbabi, and the controller is configured to combine a metalens image from each of the plurality of metalenses of each lens assembly into a respective composite image (i.e., a first composite image from a first lens assembly and a second composite image from a second lens assembly).
Also In analogous art, Zhou discloses an imaging system having a controller that combines a first image and a second image to form a third composite image (paragraphs 0025, 0033, 0040, 0125, figure 1: 110-130, and figures 4A-4C).  Zhou teaches that combining a first image and a second image to form a third composite image is preferred in order to generate an all-in-focus image (paragraph 0046).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the controller is configured to combine a first image and a second image to form a third composite image, in order to generate an all-in-focus image, as suggested by Zhou.  And based on the combination of Arbabi in view of Labaziewicz and Zhou, the individual composite images generated for each of the lens assemblies, as discussed above with respect to the combination of Arbabi and Labaziewicz (corresponding to the claimed first and second composite images), are considered to be combined to form a third composite image (corresponding to the claimed third composite image), in order to form an all-in-focus image, as taught by Zhou.
Also in analogous art, Olsen discloses imaging system having a plurality of color filters, that each correspond to a respective image sensor, wherein the filters comprise at least one red filter system, at least one green filter system, and at least one blue filter system (paragraphs 0644, 0683-0685, and figure 8: 300, 350A-350D, figure 87A: 300).  The Examiner notes that the use of multiple color channels having at least one red filter system, at least one green filter system, and at least one blue filter system is well known in the art in order to capture a multi color image that covers the entire visible light spectrum.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the plurality of metalens filter systems comprises at least one red metalens filter system, at least one green metalens filter system, and at least one blue metalens filter system, in order to capture a multi color image that covers the entire visible light spectrum.  
In regard to claim 9, note Olsen discloses that the plurality of metalens filter systems comprise at least two green metalens filter systems (paragraphs 0683-0685, and figure 87A).
In regard to claim 10, note Olsen discloses that the plurality of metalens filter systems are arranged in a grid, one of the at least one red metalens filter system is disposed adjacent to two green metalenses filter systems, and one of the at least one blue metalens filter systems is disposed adjacent to two green metalenses filter systems (paragraphs 0683-0685, and figure 87A).
In regard to claim 11, note Labaziewicz discloses that the two or more lens assemblies comprise at least two lens assemblies, and the lens assemblies are arranged in a grid(paragraph 0055, and figure 10F: 2a-2d).
In regard to claim 12, note Labaziewicz discloses that the one or more lens assemblies are four in number, and the lens assemblies are arranged in a 2x2 grid (paragraph 0055, and figure 10F: 2a-2d).
In regard to claim 14, this is a method claim, corresponding to the apparatus in claim 8.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect claim 8.
In regard to claim 16, note Labaziewicz discloses that the imaging system comprises two or more lens assemblies (paragraph 0055, and figure 10F: 2a-2d), determining which of the images to provide to a screen using the processor, and providing the chosen image to the screen (paragraphs 0085-0087, and figure 6; the processor selects one of the images to be displayed based on the zoom setting).  And based on the combination of Arbabi, Labaziewicz, and Zhou, the images output by each of the lens assemblies of Labaziewicz are considered to be a composite image formed by the respective lens assembly, as taught by Arbabi.
In regard to claim 17, this is a method claim, corresponding to the apparatus in claim 9.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect claim 9.
In regard to claim 18, this is a method claim, corresponding to the apparatus in claim 11.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect claim 11.
In regard to claim 19, this is a method claim, corresponding to the apparatus in claim 12.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect claim 12.
In regard to claim 20, note Arbabi discloses that the one or more composite images are created using an image stitching algorithm (column 2, lines 20-24, and column 7, line 44 – column 8, line 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0117829: note the use of an imaging device that performs image synthesis on a plurality of images in order to obtain a focused image.
US 2017/0064174: note the use of an imaging device having plural cameras having different focal lengths/zoom, and performing image synthesis on the images from each camera in order to obtain an image with a desired focal length/zoom.
US 9,813,615: note the use of an imaging device having plural cameras having different focal lengths/zoom, and performing image synthesis on the images from each camera in order to obtain an image with a desired focal length/zoom.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697